Citation Nr: 9900892	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-00 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by breathing problems, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by multiple joint pain, to include as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran performed unverified active service from January 
to May 1987, and subsequent service in the Army Reserves 
ending in 1996, including a period of active duty in support 
of Operation Desert Shield/Storm from November 1990 to June 
1991.  He was stationed in the Southwest Asia theater of 
operations.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In a statement submitted in May 1998, the veterans 
representative raised the additional issues of entitlement to 
increased ratings for the veterans service-connected 
disabilities.  As these issues are not currently before the 
Board, they are referred to the RO.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that service 
connection for disabilities manifested by breathing problems 
and multiple joint pain, to include as due to undiagnosed 
illnesses, is warranted because these conditions are the 
result of his service in the Persian Gulf.  He maintains that 
he began having breathing problems and joint pains while 
serving in the Persian Gulf and that these problems are due 
to undiagnosed illnesses caused by his exposure to oil fumes, 
smoke, dust, and possibly other hazardous substances.  The 
veterans representative has requested that the issue of 
entitlement to service connection for a disability manifested 
by multiple joint pain be remanded to the RO for an 
additional VA examination and medical opinion to address the 
question of whether the veteran currently has any chronic 
joint disorder related to his period of service. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that service connection for an 
undiagnosed illness manifested by a persistent cough is 
warranted, but that the veteran has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim of 
entitlement to service connection for a disability manifested 
by multiple joint pain is well grounded. 


FINDINGS OF FACT

1.  The veteran has a disability manifested by a persistent 
cough that has not been attributed to any clinical diagnosis. 

2.  A disability due to an undiagnosed illness manifested by 
multiple joint pain was not shown to be first manifest during 
the veterans active service in the Southwest Asia theater of 
operations during the Persian Gulf War nor has it been shown 
that he developed compensable disability attributable to an 
undiagnosed illness after service discharge.

3.  The claim of entitlement to service connection for a 
disability manifested by multiple joint pain, to include as 
due to undiagnosed illness, is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSIONS OF LAW

1.  The veteran has an undiagnosed illness manifested by a 
persistent cough that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.317 (1998).

2.  A disability objectively manifested by multiple joint 
pain alleged to be due to an undiagnosed illness is not shown 
to have been incurred during the veterans period of active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War nor shown to a compensable level after 
service discharge.  38 U.S.C.A. §§ 1110, 1117, 5107; 
38 C.F.R. § 3.317.

3.  The claim of entitlement to service connection for a 
disability manifested by multiple joint pain, to include as 
due to undiagnosed illness, is not well grounded.  
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran submitted an application seeking service 
connection for various claimed disabilities in January 1994.  
In December 1996, he was granted service connection for the 
residuals of a right knee injury and, in December 1997, he 
was granted service connection for disabilities involving the 
cervical spine and lumbar spine.  He has been denied service 
connection for disabilities manifested by breathing problems 
and multiple joint pain, to include as due to undiagnosed 
illnesses, and these are the only issues currently on appeal.   

The veterans service medical records for his period of 
active service in 1990 and 1991 show no diagnosis of, nor 
treatment for, any breathing problems or disability involving 
joint pain, other than those involving his cervical and 
lumbar spine and right knee, for which service connection has 
been established.  On a report of medical history form 
completed in April 1991, at the time of a physical 
examination for the purpose of his release from active duty, 
the veteran reported having painful and swollen joints.  
However, physical examination was normal, with the exception 
of his back and right knee.  

Private treatment records show the veteran was seen by a 
private physician, L. T. Ballard, M.D., in May 1992 with 
complaints of coughing, congestion, and sinus trouble.  In 
June, it was noted that he still had a cough, which was 
productive of mucus with blood, and he was referred for a 
pulmonology consultation.  

Additional private treatment records show the veteran was 
seen by a pulmonologist, K. M. Treviranus, M.D., beginning in 
June 1992.  It was noted that he had persistent cough and 
blood-tinged sputum production.  It was reported that the 
veteran was a lifetime non-smoker who was referred after a 
six week history of persistent shortness of breath, 
persistent cough and recent blood-tinged sputum of unknown 
etiology.  The veteran believed that his symptoms were 
associated with a cold.  The assessment was moderate dyspnea 
on exertion, productive of cough with occasional blood-tinged 
secretion.  It was most likely that the veteran had a 
prolonged viral bronchiolitis with bronchial airway 
irritation producing his blood-tinged secretions.  As the 
veteran was a non-smoker and had no significant chest x-ray 
abnormalities, it was said he would be treated conservatively 
and watched over 1 to 2 weeks before deciding on any further 
work-up.  He returned in early July 1992, when it was 
reported that he had finished his medication and had a 
decrease in cough and shortness of breath, but continued to 
have some shortness of breath and weakness.  The assessment 
was resolved viral bronchiolitis.  He was seen again in 
September 1992 when it was reported that he was still having 
difficulty with clear to green sputum.  It was noted that he 
rarely had a cough, but when he did cough it felt as if he 
was unable to stoop.  The assessment was viral 
bronchiectasis.  He was also seen in October and November 
1992 and it was reported that he still had problems with 
coughing, shortness of breath, and sharp chest pains.  

VA outpatient treatment records show the veteran was seen in 
March 1993 for complaints of joint pains, especially in the 
elbows, hands, low back, and knees.  Diagnostic impressions 
included inflammatory arthritis.  Follow-up with a  
rheumatology consultation was recommended.  A rheumatology 
consultation report, dated in July 1993, notes that the 
veteran gave a history of having sustained an injury to the 
low back while in the Gulf War.  Since that time, he had 
complaints of low back pain.  It was also reported that, a 
few months later, he started complaining of shoulder blade 
pain, bilateral elbow pain, as well as hand and finger pain.  
He reported morning stiffness of about 20 minutes duration.  
It was further noted that he reported sleep disturbances and 
that he tossed and turned due to the multiple aches.  The 
impression included that the veteran had two problems:  the 
first was his low back pain that seemed to be secondary to 
his injury and mechanical in origin; the second was his 
symptoms of bilateral arm, elbow, and hand pain, along with 
sleep disturbance, abdominal cramps, fatigue, morning 
stiffness, and tender points, which could be compatible with 
fibromyalgia.  

The veteran underwent a special VA Persian Gulf examination 
in January 1994.  It was noted that he reported a history of 
occasional breathing problems in late 1991, including 
shortness of breath with work, with probable audible 
wheezing.  It was reported that he had a cough with whitish 
phlegm, but occasionally dark greenish phlegm and occasional 
flu-like symptoms.  It was also reported that he had joint 
pains in the elbows and knees in late 1991, as well as at the 
proximal and distal interphalangeal joints.  Examination 
found the lungs were normal.  Mild right shoulder tenderness 
and lower lumbar tenderness were noted.  The assessment 
included shortness of breath and joint pain, with no active 
arthritis.  The report of an x-ray examination of the chest 
noted nonspecific nodular opacities within the right upper 
lobe.  A thoracic CT scan noted old granulomatous disease, 
but examination was otherwise within normal limits and no 
abnormalities were seen on the chest CT to account for the 
opacities on the chest x-ray.  

The report of a VA general medical examination performed in 
April 1994 noted the veteran reported that he had served in 
the Persian Gulf from November 1990 to June 1991 and that in 
May 1992, approximately one year after returning home, he 
noticed the onset of a cough and shortness of breath.  The 
cough became chronic and did not respond to treatment with 
antibiotics, and he began to produce bloody sputum.  He 
reported that, while in the Persian Gulf, he was exposed to 
oil smoke on a daily basis for 3 to 4 months and he inhaled 
dust.  He also reported that, shortly after the onset of the 
cough, he began developing puffiness of his hands and finger 
joint swelling with no heat 3 to 4 times per week.  He 
noticed morning stiffness that lasted from 10 to 20 minutes.  
Examination found the chest was normal and his extremities 
were warm with mild synovitis, most notably at the right 
first metacarpophalangeal joint.  It was reported that no 
real synovitis could be appreciated in the other 
metacarpophalangeal or proximal interphalangeal joints, nor 
in any other joints.  The impression included persistent 
bronchitis, onset in May 1992, and arthritis with arthralgias 
(it was noted that an evaluation by rheumatology did not 
appreciate synovitis at that time and felt this may be 
consistent with fibromyalgia and that he was due for follow 
up with rheumatology).  

The report of a special VA joint examination, performed in 
April 1994, noted that veteran reported some nondescript 
swelling and aching intermittently in both elbows, fingers of 
both hands, and ankles since one year after the ground 
war.  Examination noted he had no localized tenderness or 
swelling in his elbows, fingers, or ankles, and no laxity 
there.  Both elbows extended to 0 degrees and flexed to 140 
degrees.  He had full finger grip and extension in the 
fingers of both hands.  His ankles dorsiflexed to 20 degrees 
and plantar flexed to 60 degrees bilaterally.  The diagnosis 
was that there was no diagnostic abnormality.  

The report of a special VA trachea and bronchi examination, 
also performed in April 1994, noted that the veteran reported 
being exposed to oil smoke on a daily basis during his 
service in the Persian Gulf between January and June 1991.  
He coughed up soot and his clothing and skin were soiled by 
it.  He also reported breathing in dust blown up by exploding 
Patriot and Scud missiles.  It was reported that, in May 
1992, the veteran began coughing and his cough became 
chronic.  It was noted that he eventually began producing 
blood-stained sputum and saw a physician who treated him with 
antibiotics unsuccessfully and gave him a trial of steroids 
with temporary relief.  A bronchoscopy was performed, which 
was essentially negative.  A chest x-ray was reported as 
normal.  The veteran stated that he continued to have 
difficulty with breathing and, approximately one time per 
month, he felt as though his chest was closing up on him and 
his cough worsened and he had difficulty breathing.  He was 
treated with metered dose inhalers.  The veteran reported 
that he continued to have daily cough with sputum productive 
of about a quarter cup to a half cup per day of whitish 
sputum that was originally flecked with blood but that this 
had not recurred.  Examination of his chest revealed normal 
morphology and normal excursion with lungs that were clear to 
auscultation and percussion throughout.  There was no 
wheezing, even on forced expiration.  He stated he was able 
to run up to two miles, but he did not feel he was running as 
quickly as he used to and was discouraged by this.  He felt 
he had not had the energy that he used to have.  Pulmonary 
function studies were undertaken.  The diagnosis was chronic 
bronchitis, onset after active duty service. 

The report of a chest x-ray performed in October 1994 noted 
that, as compared to the January 1994 x-ray examination 
films, the multiple ill-defined opacities within the right 
upper lungs were not visualized.  There were calcified left 
hilar lymph nodes which appeared unchanged and there were no 
acute infiltrates or effusions.  The impression was that 
there was no evidence of acute lung disease, and that the 
findings were suggestive of old granulomatous disease.  

On a VA psychiatric consultation in February 1995, the 
veteran was noted to have a history of chronic dyspnea and 
cough.  Diagnoses included chronic cough of unknown etiology.  

The report of a VA general medical examination in April 1996 
noted the veteran reported complaints of current upper 
respiratory tract symptoms.  He said he had a chronic cough, 
which was sometimes productive of clear to greenish sputum 
and sometimes blood-tinged.  Examination of the chest 
revealed clear lung fields without wheezes or crackles.  
Diagnoses included current upper respiratory infections with 
chronic cough since returning from the Persian Gulf.  The 
examiner stated that, on examination, the veteran appeared to 
have no significant abnormalities related to his chronic 
cough and that he had had no etiology as determined by his 
multiple evaluations and he did not currently appear to be 
cripplingly disabled from his pulmonary disease.  

A special VA joint examination in April 1996 was limited to 
the veterans right knee.  

At a personal hearing in May 1995, the veteran testified 
that, after coming home from the Persian Gulf, he would wake 
up with pain in his elbows, wrists, fingers, and all over his 
body.  He also developed a cough with phlegm.  He testified 
that he had been exposed to oil fumes and smoke in the 
Persian Gulf.  He said he first noticed having a constant 
cough and shortness of breath while he was around smoke in 
the oil fields in February 1991, but had received no 
treatment while there.  He continued to have a constant cough 
when they moved further south in Saudi Arabia, but he was 
told it was probably due to the dust.  He was just told that 
his nose and body would naturally cough it up like a filter.  
He reported that he had seen civilian and VA doctors who 
performed several tests and, while he received various 
diagnoses including bronchitis and asthma, no one could 
pinpoint the problem.  He testified that he had no problems 
prior to service.  He said that he had experienced joint 
pains since being in the Persian Gulf that he thought was due 
to the pounding they took while driving and bad sleeping 
conditions.  These pains began about February 1991.   

The report of a VA general medical examination, performed in 
October 1997, notes the veteran had multiple medical 
complaints which, per his history, originated about the time 
of the Persian Gulf War.  His complaints difficulty 
breathing.  Diagnoses included chronic productive cough.  It 
was noted that the veteran did have complaints of neck and 
back pain and multiple joint pain.  He had no evidence for 
active synovitis or significant decrease in his range of 
motion, except for his lower lumbar spine.  In regards to his 
complaints of breathing difficulties, it was noted that he 
had no obvious obstruction, his pulmonary function tests 
suggested good air exchange, and there was no evidence of 
small or large airway obstruction.  It was noted that 
although the veteran suffered multiple medical complaints, 
the specific etiology was difficult to discern with the 
exception of his low back pain.  

The report of a special VA joint examination, also performed 
in October 1997, noted that the veteran complained of 
stiffness on awakening in his arms, elbows, hands, back, and 
legs which often lasted throughout the whole day with minimal 
improvement.  He described difficulties with his fingers 
swelling up.  Examination found there was no evidence of 
active synovitis.  Examination of the joints revealed normal 
range of motion about the shoulders, elbows, wrists, hips, 
knees, and ankles.  There was no pain with active or passive 
range of motion.  He did complain of some knee and calf pain 
with weight bearing on his right leg.  There was no evidence 
for joint effusions.  Radiographs were within normal limits.  
The diagnosis was that no diagnostic abnormalities were 
found.  

The report of a special VA respiratory examination, also 
performed in October 1997, indicates the veteran reported a 
history of difficulty with chest tightness and chronic cough 
since he returned from the Persian Gulf.  It was reported 
that he frequently had a productive cough.  It was noted that 
his problems began shortly after returning from the Persian 
Gulf War and that he first presented for evaluation to a 
medical doctor about one year after returning.  Examination 
resulted in a finding of no evidence for diffusion 
difficulties or a significant obstructive lung disease, with 
no obvious organic pathology for his breathing difficulties.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  Additionally, 
service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R. 
§ 3.317(a)(1).  

Objective indications of a chronic disability include both 
signs, in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317 (a)(2-
5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to joint 
pain, and signs or symptoms involving the upper and lower 
respiratory system.  38 C.F.R. § 3.317(b).

Service connection for a disability manifested by breathing 
problems

After reviewing the record, the Board finds that the 
veterans claim of entitlement to service connection for a 
disability manifested by breathing problems is plausible; 
therefore, it is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed with respect to 
this issue and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veterans service medical records show no indication of 
any breathing problems during his period of active service in 
the Persian Gulf in 1990 and 1991.  Private treatment 
records, however, show he was seen for complaints of coughing 
beginning in May 1992, and the record shows that he has 
continued to be seen for a constant cough since that time.  
Further, the veterans hearing testimony was to the effect 
that he had first developed his cough during his service in 
the Persian Gulf and that he continued having problems with a 
cough after his separation.  The Board finds the veterans 
testimony given at the personal hearing, concerning his 
problems with the persistent cough to be credible. 

Recent VA examinations have noted the veteran had continued 
complaints of difficulty breathing and a constant cough, and 
the examiners, after reviewing the medical records in the 
claims folder, have concluded that he has a chronic 
productive cough, the etiology of which has not been 
determined.  In light of the recent VA examination findings, 
the chronic nature of the veterans cough, and the 
appellants exposure to oil well fires in Southwest Asia, the 
Board holds with resolution of reasonable doubt in the 
veterans favor that service connection is warranted for a 
chronic cough of unknown etiology.  38 U.S.C.A. §§ 1110, 
1117, 5107; 38 C.F.R. § 3.317.

Service connection for a disability manifested by multiple 
joint pains

The veteran is also seeking service connection for a 
disability manifested by multiple joint pain.  Again, the 
threshold question to be addressed is whether he has 
presented a well-grounded claim on this issue.  In this 
regard, he has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well-grounded.  38 U.S.C.A. § 5107(a); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While a claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not presented a well-grounded claim, his appeal must fail 
with respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
his claim of entitlement to service connection for a 
disability manifested by multiple joint pain, to include as 
due to undiagnosed illness, is not well grounded.  Thus, it 
is also determined that no further development is required, 
in light of the veteran not having submitted a well grounded 
claim on this issue.

Generally, three discrete types of evidence must be present 
in order for a veterans claim seeking service connection to 
be well grounded:  (1) There must be competent evidence of a 
current disability, usually shown by medical diagnosis; (2) 
There must be evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence; and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  As noted previously, however, in the case of a 
veteran who meets the requirements pertaining to service in 
the Persian Gulf War, service connection may be established 
for chronic disability resulting from an undiagnosed illness 
which became manifest either during such active service or to 
the required degree following separation from service.  

The veteran contends that service connection should be 
granted for a disability manifested by multiple joint pain.  
However, the veteran has not submitted any competent evidence 
that he currently has a disability manifested by multiple 
joint pain and the record does not show that he has objective 
indications of a chronic disability, such as signs, in the 
medical sense of objective evidence which is perceptible to 
an examining physician, or other, non-medical indicators that 
are capable of independent verification.  The only 
objectively demonstrated disabilities involving his joints 
are those affecting his neck, low back, and right knee, and 
the veteran is already service connected for those 
disabilities.  

Therefore, since the veteran has submitted no medical or 
other competent evidence to show that he currently has a 
disability objectively manifested by multiple joint pain, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Since the claim is not well grounded, it 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a disability manifested by multiple 
joint pain on a ground different from that of the RO, that 
is, whether the veteran's claim is well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As the foregoing explains the need for competent evidence of 
objective indicators of a chronic disability that is related 
to service, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by a persistent cough is granted.

Entitlement to service connection for a disability manifested 
by multiple joint pain, to include as due to undiagnosed 
illness, is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
